Citation Nr: 0605107	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to May 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for hepatitis C.  This case was previously before 
the Board in March 2005, and was remanded for additional 
development of the record.  As the requested action has been 
accomplished, the case is again before the Board for 
appellate consideration.

In its March 2005 determination, the Board also remanded the 
claim for service connection for a right shoulder disability, 
and directed the RO to issue a statement of the case on this 
matter.  While this was accomplished in June 2005, a 
substantive appeal addressing the claim for service 
connection for a right shoulder disability has not been 
received.  Accordingly, this decision is limited to the issue 
set forth on the previous page.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings pertaining to hepatitis C.

2.  There is no competent medical evidence linking hepatitis 
C, which was initially documented several years following 
service, to any incident of service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in July 2003.  The letter informed the veteran 
of the information and evidence required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private and VA medical 
records and the report of a VA examination.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to 
this claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The veteran asserts that service connection is warranted for 
hepatitis C.  The evidence supporting this claim includes a 
current diagnosis of hepatitis C, genotype IA following a VA 
examination in April 2005.  It was reported in a VA 
outpatient treatment record dated in December 2002 that 
hepatitis C had been diagnosed in 2000.  Additional evidence 
supporting the veteran's claim consists of his allegation 
that he shared razors in service, his denials of having used 
intravenous drugs and the fact that he apparently had a 
tattoo applied while he was in service.  

The evidence against the claim includes the service medical 
records revealing no complaints or findings concerning 
hepatitis C.  The veteran has essentially denied experiencing 
any symptoms associated with hepatitis C while in service.  
Also, the Board notes that on examination for enlistment into 
service, in June 1990, two existing tattoos were noted on the 
veteran's body.  Although the veteran has, at times, denied 
using intravenous drugs, the Board notes that when he was 
seen by the VA in December 2002, the veteran reported that he 
had first used methamphetamine in 1996, and that he had used 
1/4 gram intravenously, snorting, or smoking, two times per 
week until 2000.  In January 2003, the veteran again stated 
that he had used intravenous drugs, most recently two years 
earlier.  Of significance is the opinion of a VA physician 
following an examination in April 2005.  Based on a review of 
the record, the examiner concluded that the likely date of 
onset was indeterminate.  He noted that the veteran's risk 
factors included intravenous drug use.  He commented that 
intravenous drug use typically has a higher degree of 
transmissibility than from getting a tattoo.  He opined that 
intravenous drug use would be more likely to have caused the 
condition.  The examiner acknowledged that it would be 
speculative to indicate whether any tattoos the veteran 
received in service gave rise to hepatitis or whether he did, 
in fact, have intravenous drug use, and whether either one 
had given cause to the veteran's hepatitis.  

Clearly, the veteran has provided inconsistent statements 
regarding his intravenous drug use.  This undermines his 
credibility.  Clearly, there is no competent medical evidence 
that demonstrates that the veteran's hepatitis C is related 
in any way to service.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for hepatitis C.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


